Citation Nr: 0309574	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-18 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1968.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (the RO).  

The veteran's increased rating claim was previously before 
the Board, and in an October 2001 remand it was returned to 
the RO for additional development.  That development has been 
completed, and the claim is once again before the Board for 
appellate review.


FINDING OF FACT

The veteran's service-connected PTSD is objectively shown to 
be productive of occupational and social impairment with 
reduced reliability.  


CONCLUSION OF LAW

The schedular criteria for a 50 percent rating evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 
9411 (2002).  







REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in January 1999 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in March 1999 and July 1999 letters 
and rating decisions of the evidence needed to substantiate 
his claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in a June 1999 statement of the case and 
a supplemental statement of the case issued in December 2002, 
the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why his 
claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In a November 2001 letter and the December 2002 supplemental 
statement of the case, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  Specific regulations 
pertaining to the VCAA were provided to the veteran in the 
December 2002 supplemental statement of the case.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
records.  In addition, the veteran was provided with VA 
examinations in March 1999, September 2000, and March 2002.  
The Board finds that all known and ascertainable medical 
records have been obtained and are associated with the claims 
file.  The veteran does not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at his August 2000 personal hearing; VA 
outpatient treatment records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 

The veteran's current 30 percent disability rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

VA examinations and outpatient treatment records dated 
between January 1999 and March 2002 show Global Assessment of 
Functioning (GAF) scores ranging from 45 to 75.  A GAF score 
is highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Within the 
DSM-IV, GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores 
ranging from 41 to 50 contemplate serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
Scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household,) but 
generally functioning pretty well, has some meaningful 
personal relationships.  A GAF score of 71 to 80 contemplates 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument), with no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
Id.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's increased rating claim and 
finds that, for reasons and bases to be explained below, the 
evidence supports a 50 percent rating evaluation for PTSD.  
The evidence of record demonstrates that the veteran's PTSD 
is characterized by moderate to serious occupational and 
social impairment with reduced reliability and productivity.  
He has exhibited deficiencies in motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships, due to many symptoms listed as the 
criteria for a 50 percent rating.  In particular, it has been 
noted that the veteran's PTSD symptoms cause him to function 
below his ability and his social impairment has been 
characterized as "extreme" while his prognosis stated as 
"poor."   

VA outpatient treatment records and VA examination reports 
reflect that the veteran has had subjective complaints of 
recurrent and distressing thoughts of Vietnam, lack of 
concentration, occasional flashbacks, difficulty getting 
along with his family, few friends, depression, anxiety, and 
feelings of detachment.  He has denied delusions, 
hallucinations, inappropriate behavior, panic attacks, and 
memory loss.  He also reported no ritualistic behaviors, and 
has maintained that he has occasionally been impulsive, but 
it does not cause him great difficulty.  Though he also 
denied suicidal and homicidal thoughts, he asserted that life 
did not have much more for him.  

In January 2000, the veteran was hospitalized for four days 
after voicing both suicidal and homicidal ideations.  During 
that time, he complained of difficulties with his wife, as 
well as episodes of re-experiencing, numbing/avoidance, and 
hyperarousal.  He was subsequently diagnosed with PTSD, major 
depressive disorder, and bipolar disorder.  At his August 
2000 personal hearing, the veteran stated that his PTSD 
affected his interpersonal relationships within his marriage 
and at work.  He also reported problems making decisions and 
remembering details.  He maintained that he had occasional 
thoughts of suicide, one nightmare per month, and no social 
life.

With respect to his employment history, at his March 1999 VA 
examination, the veteran stated that he had only worked 4 
months out of the prior year and had difficulty obtaining 
employment.  The examiner commented that he was unsure 
whether the veteran's unemployment was due to the situation 
in the industry in which the veteran worked or his PTSD.  In 
March 2002, the veteran asserted that he had a job since his 
September 2000 examination in which he flew helicopters for 
oil rigs.  He indicated that he could work so long as he had 
little interaction with his supervisor and was not "messed 
with."  

Objectively, the veteran has been diagnosed with PTSD on 
several occasions.  At his March 1999 VA examination, he was 
diagnosed with "mild to moderate, chronic PTSD."  In 
September 2000, he was diagnosed with PTSD and a possible 
bipolar disorder, type II.  At that time, the examiner opined 
that the veteran's two disorders negatively affected each 
other as his anxiety and avoidance symptoms increased his 
changes of depressive behavior.  The examiner stated that 
while the veteran had maintained a job over the years, he was 
certainly functioning "well below" his ability.  He 
indicated that he could not give separate GAF scores for each 
disorder.  Further, he indicted that the veteran was "bright 
and talented" and could be doing much more.  In March 2002, 
the veteran was again diagnosed with chronic PTSD and 
depressed bipolar disorder, type II.  He also stated that he 
could not give separate GAF scores for each diagnosis.  The 
examiner commented that his social impairment appeared 
extreme.  While the veteran had been able to retain 
employment, he was quite withdrawn from others and depressed.  
Moreover, the examiner stated that though the veteran was 
bright and articulate, his prognosis was poor based on 
chronicity of illness and his lack of progress to date.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  Even though he has not 
exhibited such symptoms as stereotyped speech, panic attacks 
more than once per week, or an impaired memory, the Board 
concludes that the objective medical evidence of record and 
the veteran's statements regarding his symptomatology show a 
disability that more nearly approximates the assignment of a 
50 percent rating.  See 38 C.F.R. § 4.7.  Although he is able 
to function reasonably well, the veteran's PTSD symptoms are 
clearly disabling to him and a 50 percent disability rating 
is warranted.  While some of the veteran's GAF scores reflect 
impairment consistent with the current 30 percent rating, 
such as the January 2000 discharge diagnosis of 75, the GAF 
scores of 45 and 50, assigned in January 2000 and March 2002 
respectively, reflect greater impairment in social and 
occupational functioning.  

Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board finds that the requirements for a 50 percent 
schedular rating have been met.  

The veteran's occupational and social impairment has 
exhibited reduced reliability and productivity (consistent 
with the assignment of a 50 percent disability rating); 
however, there is no evidence of impairment of such a 
severity as to exhibit deficiencies in most areas, such as 
work, family relations, judgment, thinking, and mood 
(consistent with the assignment of a 70 percent rating).  The 
Board again notes the veteran is employed and has difficulty 
only when he must interact with his supervisor.  There is no 
indication that he is unable to work due to severe PTSD.  
Instead, his PTSD symptoms reflects "reduced reliability and 
productivity" consistent with a 50 percent rating.  With 
respect to his social and familial relationships, the veteran 
maintains that he has virtually no communication with his 
wife and has difficulty communicating with his children.  
However, he is still living in the same house with his wife 
and has reported that she occasionally shares information 
with him about their grown children.  

In determining that a 70 percent disability rating is not 
warranted, the Board has relied on the objective medical 
evidence of record.  The Board places great weight on the 
evaluations of the trained clinicians who have interviewed 
the veteran.  In that connection, the assigned GAF scores are 
45 to 75.  A number of these scores are consistent with 
impairment in social and occupational functioning reflective 
of a 50 percent disability rating. 

In summary, with respect to the assignment of a schedular 
rating, the objective medical evidence of record does not 
indicate that the criteria for the assignment of a 70 percent 
rating have been met.  Taken as a whole, the evidence does 
not disclose a level of impairment of judgment, thinking, or 
mood required for the assignment of a 70 percent rating.  

Based on the above, the Board concludes that the current 
symptomatology of the veteran's PTSD appropriately reflects a 
disability rating at the 50 percent level. 

C.  Extraschedular consideration

The Board notes that there is no indication that the RO 
considered the application of the regulations concerning 
extraschedular ratings.  See 38 C.F.R. § 3.321(b).  In the 
absence of a specific finding on the part of the RO that an 
extraschedular rating was not warranted, the Board may not 
address that matter.  See VAOPGCPREC 6-96 (August 16, 1996); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  





ORDER

Entitlement to a 50 percent rating evaluation PTSD is 
granted, subject to the payment of monetary benefits. 



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

